Title: From George Washington to Anne-César, chevalier de La Luzerne, 23 May 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Weathersfield May 23d 1781
                        
                        The letter which I have the honor to inclose from the Count de Rochambeau will, I imagine, inform your
                            Excellency of the intended march of the French Army towards the North River and the destination of the Kings Squadron now
                            is the Harbour of New port, if circumstances will admit of the respective movements.
                        I should be wanting in respect and confidence were I not to add that our object is New York. The Season, the
                            difficulty and expenses of Land transportation and the continual waste of Men in every attempt to reinforce the southern
                            States are almost insuperable objections to marching another detachment from the Army in the North River, nor do I see how
                            it is possible to give effectual support to those States and avert the evils which threaten them, while we are inferior in
                            Naval Force in these Seas.
                        It is not for me to know in what manner the Fleet of His Most Christian Majesty is to be employed in the West
                            Indies this Summer, or to enquire at what Epocha it may be expected on this Coast; but the appearance and aid of it in
                            this Quarter is of such essential importance in any offensive operation, and so necessary to stop the progress of the
                            Enemy’s arms to the Southward that I am persuaded I shall be excused for endeavouring to engage Your Excellency’s good
                            Offices in facilitating an event in which so much depends. For this I have a stronger plea when I assure you that Count de
                            Rochambeaus opinion and wishes concur with mine, and that it is at his instance principally I make you this address.
                        If we are happy enough to find Your Excellency in sentiment with us, it will be in your power to inform the
                            Count de Grasse of the strength and situation of the Enemy’s Naval and Land force in this Country—the destination of the
                            French Squadron under Admiral de Barras and the intentions of the Allied Arms if a junction can be formed. At present the
                            British Fleet lies within Block Island and almost 5 leagues from Point Judith.
                        the Count de Rochambeau and the Chevalier Chattellux agree perfectly in sentiment with me that while Affairs
                            remain as they now are the West Indies Fleet should run immediately to Sandy Hook, if they have no concerted operations,
                            where they may be met with all the information requisite, and where they may be most likely shut in or cut off Admiral
                            Arbuthnot and may be joined by the Count de Barras.
                        An early and frequent communication from the Count de Grasse would lead to preparatory Measures on our part
                            and be a means of facilitating the operation in hand or any other which may be thought more advisable.
                        I know your Excellency’s goodness and your Zeal for the common cause too well to offer any thing as an
                            apology for this liberty and I persuade myself it is unnecessary to declare the Respect and Attachment with which I have
                            the Honor to be Your Excellency’s Most obt Servt
                        
                            Go: Washington

                        
                    